Citation Nr: 0409233	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  93-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of severance of service connection for 
nephritis.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The veteran's daughter


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for nephritis. 

In October 1995, the Board remanded this issue to the RO for 
consideration of other issues raised by the veteran.  
Accordingly, this matter comes before the Board from a 
November 1995 rating decision which found that the veteran 
did not file a timely notice of disagreement regarding the 
August 1960 rating decision that severed service connection, 
and that the August 1960 rating decision did not contain 
clear and unmistakable error (CUE).
 
In December 1996, a hearing was held at the RO.  A transcript 
of this hearing has been associated with the claims folder.

In December 1997, the Board denied the veteran's claims.  The 
veteran subsequently filed a Motion for Reconsideration, 
which was denied in December 1998.  The veteran also filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  On September 20, 2000, the Court issued a 
memorandum decision remanding the issues of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for nephritis, and regarding the finality 
of the August 1960 rating decision that severed service 
connection.  This decision also affirmed the Board's 
conclusion that the August 1960 decision did not contain CUE.  

By Order dated in March 2001, the Court determined that the 
affirmed issue (CUE) was inextricably intertwined with the 
already remanded new and material evidence claim.  The Court 
then remanded the CUE claim to the Board for further 
adjudication.  

In January 2002, the Board determined that the August 1960 
rating decision was final and that it did not contain CUE.  
The Board also determined that new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for nephritis and remanded the service 
connection claim for further development.  

The veteran appealed this decision to the Court.  The parties 
filed briefs and the Court issued a Memorandum Decision in 
June 2003.  The Court determined that the issue of CUE was 
abandoned.  The Court also reversed the Board's decision with 
respect to the finality of the August 1960 rating decision.  
The January 2002 Board decision was vacated and remanded for 
readjudication.  

Based on the foregoing procedural history, the Board has 
determined that the only issue left for adjudication is the 
propriety of the August 1960 severance and has rephrased the 
issue as stated above.  The claim that the August 1960 rating 
decision contained CUE has been abandoned.  Because the Court 
vitiated the finality of the August 1960 decision severing 
service connection for nephritis, the issue of the propriety 
of the severance remains pending and the issue of entitlement 
to service connection is no longer before the Board.  


FINDINGS OF FACT

1.  In April 1944, the RO granted service connection for 
nephritis.

2.  In August 1960, the RO severed service connection for 
nephritis based upon its determination that the veteran's 
pre-existing nephritis was not aggravated during his active 
military service.  

3.  The April 1944 award of service connection for nephritis 
was not clearly and unmistakably erroneous.



CONCLUSION OF LAW

The severance of service connection for nephritis was 
improper.  38 C.F.R. §3.105(d) (2003) (formerly 38 C.F.R. 
§ 3.9(d)); see also former VA Regulation (VAR) 1009.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

In light of the favorable decision in this case, the Board 
finds that a remand for further adjudication pursuant to the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The RO originally granted service connection for nephritis, 
chronic parenchymatous in April 1944, and assigned a 30 
percent evaluation effective February 19, 1944.  In February 
1948, the evaluation was decreased to 10 percent effective 
April 21, 1948.  In August 1960, the RO severed service 
connection for nephritis.  

Once service connection has been granted, it may be severed 
only where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  38 C.F.R. § 3.105(d) (2003) (formerly 38 C.F.R. 
§ 3.9(d)); see also former VAR 1009.  

VA's burden in severing service connection is at least as 
high as a claimant's burden in attempting to overturn a final 
decision on the basis of CUE.  See Graves v. Brown, 6 Vet. 
App. 166 (1994) (holding that CUE is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)); see Baughman 
v. Derwinski, 1 Vet. App. 563 (1991).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  

On review, it appears that the procedural safeguards 
regarding severance were followed.  The case was 
administratively reviewed and an opinion was obtained from 
the Director, Compensation and Pension Service.  The veteran 
was notified of the proposed severance in May 1960 and given 
60 days to respond.  Notwithstanding, the veteran's service 
connection for nephritis should only be severed if the 
original grant of service connection in 1944 contained CUE.  
In making this determination, the Board must review the law 
and evidence that was before the rating board at the time of 
the prior adjudication.  See Damrel, supra.  

The April 1944 rating decision provides little in the way of 
reasons and bases and merely states "aggravated by service, 
World War II."  The authority for the grant was cited as 
Veterans Reg. 1(a), Part I, Para. I (a).  This regulation, as 
amended by Pub. L. No. 78-144, section 9(a) provides:

For disability resulting from personal 
injury or disease contracted in line of 
duty, or for aggravation of a preexisting 
injury or disease contracted or suffered 
in line of duty, when such disability was 
incurred in or aggravated by active 
military or naval service ... during an 
enlistment or employment entered into on 
or after December 7, 1941, and before the 
termination of hostilities incident to 
the present war as determined by 
proclamation of the President or by 
concurrent resolution of the Congress ... 
or active service in the World War or 
World War II during the dates specified, 
the United States will pay to any person 
thus disabled and who was honorably 
discharged a pension as hereinafter 
provided but no pension shall be paid if 
the disability is the result of the 
person's own misconduct.  

Paragraph (d) of this section provides "[t]hat for the 
purposes of paragraph I (a) hereof a preexisting injury or 
disease will be considered to have been aggravated by active 
military service as provided for therein where there is an 
increase in disability during active service unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease."

At the time of the April 1944 rating decision, the RO had the 
veteran's Application for Disability Compensation (claim) and 
his service medical records.  The veteran indicated that he 
was making a claim based on swelling in the body as a result 
of Bright's disease, and that it began in approximately 1934.  

Examination for induction in December 1942 noted Bright's 
disease.  On clinical evaluation, however, the genitourinary 
and endocrine systems were reported as normal.  Urinalysis 
was negative for albumin.  

The veteran underwent a tonsillectomy in November 1943.  On 
admission, the veteran reported a history of Bright's disease 
at age 15.  He was confined to bed for 2 weeks and had 
nausea, vomiting and gross hematuria.  Since then he has been 
in perfect health.  

Final hospital summary indicates that the veteran was 
transferred to the medical service for study of albuminuria.  
He reported a definite history of acute nephritis at age 14.  
Since then he has had intermittent attacks of puffiness of 
the face and ankles, one attack being especially definite at 
age 22.  A detailed work-up revealed a persistent 
albuminuria.  The history and urinary findings were noted to 
indicate chronic glomerulonephritis with periods of 
remissions and exacerbations.

Certificate of Disability for Discharge dated in January 1944 
noted that the veteran had an attack of Bright's disease at 
age 15, and that he was refused insurance by two companies 
three years ago because of albumin in his urine.  He was 
admitted to the hospital in November 1943 for a tonsillectomy 
and albumin was again found in his urine.  Report of Board of 
Medical Officers found that the veteran was unfit for service 
because of nephritis, chronic parenchymatous, mild, cause 
undetermined.  The examiners noted that the condition clearly 
pre-existed service and had not been aggravated by 10 months 
of active service, nor had the veteran performed special 
duties apt to cause aggravation.  The disability was not 
considered to be in the line of duty.  The examiners further 
noted that the veteran was not physically qualified for 
service because his condition was chronic and subject to 
exacerbations under the rigors of army life and that such 
exacerbations could produce permanent renal damage.  

Although the rating decision does not specifically indicate 
that the veteran's service medical records were reviewed, it 
appears that they were of record at the time of the 1944 
rating decision.  Thus, the correct facts were before the 
rating board.  The rating decision cites the regulation on 
which the grant of service connection was based and on 
review, the correct law was applied.  

The veteran's Certificate of Disability for Discharge clearly 
states that the veteran's nephritis existed prior to service 
and was not aggravated by service.  However, the rating 
specialists still determined that the veteran's disability 
was aggravated by his World War II service, and granted 
service connection based on such aggravation.  The Board 
notes that the veteran does not appear to dispute that his 
disability existed prior to service and therefore, the issue 
is whether it was aggravated during service.  This is a 
determination which would have to be based on the medical 
evidence of record.  Specific reasons and bases supporting a 
finding of aggravation were not provided in the April 1944 
rating decision; however, a claims specialist and a medical 
specialist signed the rating decision and the Board presumes 
that all evidence was considered.  

Notwithstanding the opinion stated in the Certificate of 
Disability for Discharge, the service medical records contain 
information that provides a reasonable basis upon which a 
finding of aggravation could be made.  On examination for 
enlistment, there were no physical findings related to 
nephritis and the veteran was found to be physically 
qualified for military service.  A subsequent detailed 
workup, however, revealed persistent albuminuria.  The 
veteran was also noted to have a "chronic" condition during 
service and was subsequently discharged due to nephritis.  
There was a reasonable basis for the 1944 rating board to 
conclude that the disability had increased in severity and 
that the increase was not due to the natural progress of the 
disability.  

Reviewing the evidence of record and the basis for the grant 
of service connection, one could argue that more weight 
should have been placed on the medical opinion finding no 
aggravation and that service connection should not have been 
granted.  However, this amounts to no more than disagreement 
with how the evidence was weighed and evaluated and this does 
not rise to the stringent definition of CUE.  See Fugo, 
supra.  Accordingly, the original grant of service connection 
in 1944 did not contain CUE and as such, severance of service 
connection was not proper.  


ORDER

Service connection for nephritis is restored.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



